*968No opinion. Adel, Sneed, Wenzel and MaeCrate, JJ., concur; Nolan, P. J., dissents in part and votes to reverse the order and to deny the motion insofar as it strikes from the answer of the defendant Eagle Indemnity Company the denials of the allegations that the copartnership was in existence and that the defendant Weiss was acting as its agent or employee at the time of the commission of the acts complained of, and strikes from such answer the allegations that the partnership had been dissolved and that defendant Weiss was not acting as its agent or employee, and insofar as it strikes from the answers of the defendants Eagle Indemnity Company and Weiss the defenses of qualified privilege and justification; and in all other respects concurs and votes to affirm. [See post, p. 1022.]